Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 8 to the Schedule 13D (including additional amendments thereto) with respect to the Common Stock, $0.10 par value per share, of Benihana, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 24, 2010 RHA TESTAMENTARY TRUST By: /s/ Keiko Ono Aoki Name: Keiko Ono Aoki Title: Sole Trustee BENIHANA OF TOKYO, INC. By: /s/ Keiko Ono Aoki Name: Keiko Ono Aoki Title: President and Chief Executive Officer /s/ Keiko Ono Aoki KEIKO ONO AOKI
